People v Gillespie (2018 NY Slip Op 00306)





People v Gillespie


2018 NY Slip Op 00306


Decided on January 17, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
JEFFREY A. COHEN, JJ.


2010-10030
 (Ind. No. 2468/09)

[*1]The People of the State of New York, respondent,
vJames Gillespie, appellant.


James Gillespie, Malone, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Jonathan K. Yi of counsel), for respondent.
Paul Skip Laisure, New York, NY (De Nice Powell of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 18, 2012 (People v Gillespie, 97 AD3d 763), affirming a judgment of the Supreme Court, Queens County, rendered September 23, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., LEVENTHAL, SGROI and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court